 

Exhibit 10.2

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR
REASONABLY ACCEPTABLE TO THE COMPANY TO SUCH EFFECT.

 

COMMON STOCK PURCHASE WARRANT

 

To Purchase 800,000 Shares of Common Stock of

 

VEGALAB, INC.

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) CERTIFIES that, for value
received, Jeffry Hill (the “Holder”), is entitled, upon the terms and subject to
the limitations on exercise and the conditions hereinafter set forth, at any
time on or prior to January 31, 2023 (the “Termination Date”) but not
thereafter, to subscribe for and purchase from Vegalab, Inc., a Nevada
corporation (the “Company”), up to 800,000 shares (the “Warrant Shares”) of
Common Stock, par value $0.001 per share, of the Company (the “Common Stock”).
The purchase price of one share of Common Stock (the “Exercise Price”) under
this Warrant shall be $1.20. The Exercise Price and the number of Warrant Shares
for which the Warrant is exercisable shall be subject to adjustment as provided
herein.

 

1.            Title to Warrant. Prior to the Termination Date and subject to
compliance with applicable laws and Section 7 of this Warrant, this Warrant and
all rights hereunder are transferable, in whole or in part, at the office or
agency of the Company by the Holder in person or by duly authorized attorney,
upon surrender of this Warrant together with the Assignment Form annexed hereto
properly endorsed.

 

2.            Authorization of Shares. The Company covenants that all Warrant
Shares that may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of said purchase rights, be duly authorized,
validly issued, fully paid and non-assessable and free from all liens and
charges in respect of the issue thereof.

 

3.            Exercise of Warrant. In order to exercise this warrant with
respect to all or any part of the Warrant Shares for which this warrant is at
the time exercisable, Holder must take the following actions:

 

(a)          Deliver to the Corporate Secretary of the Corporation an executed
notice of exercise in substantially the form of notice attached to this
Agreement (the “Exercise Notice”) in which there is specified the number of
Warrant Shares that are to be purchased under the exercised warrant.

 

(b)          Pay the aggregate Warrant Price for the purchased shares through
one or more of the following alternatives:

 

 

 

 

(i)          full payment in cash or by check made payable to the Company’s
order;

 

(ii)         full payment in shares of Common Stock valued at Fair Market Value
on the trading day immediately preceding the Exercise Date (as such terms are
defined below);

 

(iii)        full payment through a combination of shares of Common Stock valued
at Fair Market Value on the trading day immediately preceding the Exercise Date
and cash or check payable to the Company’s order; or

 

(iv)        full payment by means of a “cashless exercise” in which the Holder
is entitled to receive, upon surrender of this warrant, a certificate for the
number of Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)]
by (A), where:

 

(A) = the Fair Market Value per share on the trading day immediately preceding
the Exercise Date;

 

(B) = the Warrant Price; and

 

(X) = the number of shares with respect to which the warrant is exercised as
stated in the notice of exercise.

 

(c)          Furnish to the Corporation appropriate documentation that the
person or persons exercising the warrant (if other than Holder) have the right
to exercise this warrant.

 

(d)          For purposes of this Agreement, the Exercise Date shall be the date
on which the executed Exercise Notice shall have been delivered to the Company.
Payment of the Warrant Price for the purchased shares must accompany such
Exercise Notice.

 

(e)          For all valuation purposes under this Agreement, the Fair Market
Value per share of Common Stock on any relevant date shall be determined in
accordance with the following provisions:

 

(i)          If the Common Stock is at the time listed or admitted to trading on
any national securities exchange, including the Nasdaq Stock Market, then the
Fair Market Value shall be the closing selling price per share on the date in
question on the securities exchange averaged over ten (10) consecutive Business
Days ending on the Business Day immediately prior to the day as of which “Fair
Market Value” is being determined; provided, that if the Common Stock is listed
on any domestic securities exchange, the term “Business Day” as used in this
Section 3(e) means Business Days on which stock markets in the United States are
open for trading. If there is no reported sale of Common Stock on such exchange
on the date in question, then the Fair Market Value shall be the closing selling
price on the exchange on the last preceding date for which such quotation exists
averaged over ten (10) consecutive Business Days ending on the Business Day
immediately prior to the day as of which “Fair Market Value” is being
determined.

 

(ii)         If the Common Stock is not listed on such date on any national
securities exchange, but is traded in the over-the-counter market, the Fair
Market Value shall be the closing price per share on the date in question of the
Common Stock as reported on the applicable OTC Market (the OTC Markets Group
Inc. electronic inter-dealer quotation system, including OTCQX, OTCQB and OTC
Pink) or similar quotation system or association averaged over ten (10)
consecutive Business Days ending on the Business Day immediately prior to the
day as of which “Fair Market Value” is being determined.

 

 2 

 

 

(iii)        If at any time the Common Stock is not listed on any domestic
securities exchange or quoted on the OTC Market or similar quotation system or
association, the “Fair Market Value” of the Common Stock shall be the fair
market value per share as determined jointly by the Board and the Holder.

 

(f)          Upon such exercise and collection or receipt by the Company of the
full Warrant Price for the Warrant Shares in respect of which this warrant is
exercised, the Company shall issue and cause to be delivered with all reasonable
dispatch (and in any event within three business days of such collection or
receipt) to or upon the written order of the Holder at its address, and in the
name of the Holder, a certificate or certificates for the number of full Warrant
Shares issuable upon the exercise together with such other property (including
cash) and securities as may then be deliverable upon such exercise. Such
certificate or certificates shall be deemed to have been issued and the Holder
shall be deemed to have become a holder of record of such Warrant Shares as of
the Exercise Date. If payment in full of the Warrant Price for the Warrant
Shares in respect of which this warrant is exercised is not received within ten
business days following the date on which notice of exercise is tendered to the
Company, the Company may, at its discretion, reject the notice of exercise back
to the Holder and have no obligation to issue any of such Warrant Shares.

 

(g)          If this Warrant shall have been exercised in part, the Company
shall deliver to Holder a new Warrant evidencing the rights of Holder to
purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.

 

4.            No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share that Holder would otherwise be entitled
to purchase upon such exercise, the Company shall pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Exercise Price.

 

5.            Charges, Taxes and Expenses. Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.

 

6.            Closing of Books. The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant
pursuant to the terms hereof.

 

7.            Transfer, Division and Combination.

 

(a)          Subject to compliance with any applicable securities laws and the
conditions set forth in Sections 1 and 7(e) hereof, this Warrant and all rights
hereunder are transferable, in whole or in part, upon surrender of this Warrant
at the principal office of the Company, together with a written assignment of
this Warrant substantially in the form attached hereto duly executed by the
Holder or its agent or attorney and funds sufficient to pay any transfer taxes
payable upon the making of such transfer. Upon such surrender and, if required,
such payment, the Company shall execute and deliver a new Warrant or Warrants in
the name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled. A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Warrant Shares without having a
new Warrant issued.

 

 3 

 

 

(b)          This Warrant may be divided or combined with other Warrants upon
presentation hereof at the principal office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 7(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.

 

(c)          The Company shall prepare, issue and deliver at its own expense
(other than transfer taxes) the new Warrant or Warrants under this Section 7.

 

(d)          The Company agrees to maintain, at its principal office, books for
the registration and the registration of transfer of the Warrants.

 

(e)          In connection with any transfer of this Warrant the Company may
require, as a condition of allowing such transfer (i) that the Holder or
transferee of this Warrant, as the case may be, furnish to the Company a written
opinion of counsel acceptable to the Company (which opinion shall be in form,
substance and scope customary for opinions of counsel in comparable
transactions) to the effect that such transfer may be made without registration
under the Securities Act and under applicable state securities or blue sky laws,
and (ii) that the holder or transferee execute and deliver to the Company an
investment letter in form and substance acceptable to the Company.

 

8.            No Rights as Shareholder until Exercise. This Warrant does not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof.

 

9.            Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

10.           Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday, Sunday or a legal holiday, then such action may be
taken or such right may be exercised on the next succeeding day not a Saturday,
Sunday or legal holiday.

 

11.           Adjustments of Exercise Price and Number of Warrant Shares.

 

(a)          Stock Splits, etc. The number and kind of securities purchasable
upon the exercise of this Warrant and the Exercise Price shall be subject to
adjustment from time to time upon the happening of any of the following. In case
the Company shall (i) pay a dividend in shares of Common Stock or make a
distribution in shares of Common Stock to holders of its outstanding Common
Stock, (ii) subdivide its outstanding shares of Common Stock into a greater
number of shares, (iii) combine its outstanding shares of Common Stock into a
smaller number of shares of Common Stock, or (iv) issue any shares of its
capital stock in a reclassification of the Common Stock, then the number of
Warrant Shares purchasable upon exercise of this Warrant immediately prior
thereto shall be adjusted so that the Holder shall be entitled to receive the
kind and number of Warrant Shares or other securities of the Company that it
would have owned or have been entitled to receive had this Warrant been
exercised in advance thereof. Upon each such adjustment of the kind and number
of Warrant Shares or other securities of the Company that are purchasable
hereunder, the Holder shall thereafter be entitled to purchase the number of
Warrant Shares or other securities resulting from such adjustment at an Exercise
Price per Warrant Share or other security obtained by multiplying the Exercise
Price in effect immediately prior to such adjustment by the number of Warrant
Shares purchasable pursuant hereto immediately prior to such adjustment and
dividing by the number of Warrant Shares or other securities of the Company that
are purchasable pursuant hereto immediately after such adjustment. An adjustment
made pursuant to this paragraph shall become effective immediately after the
effective date of such event retroactive to the record date, if any, for such
event. No adjustment of the Exercise Price shall be made in an amount of less
than 1% of the Exercise Price in effect at the time such adjustment is otherwise
required to be made, but any such lesser adjustment shall be carried forward and
shall be made at the time and together with the next subsequent adjustment
which, together with any adjustments so carried forward, shall amount to not
less than 1% of such Exercise Price.

 

 4 

 

 

(b)          Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets. In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Company is not the surviving corporation or where there
is a change in or distribution with respect to the Common Stock of the Company),
or sell, transfer or otherwise dispose of its property, assets or business to
another corporation and, pursuant to the terms of such reorganization,
reclassification, merger, consolidation or disposition of assets, shares of
common stock of the successor or acquiring corporation, or any cash, shares of
stock or other securities or property of any nature whatsoever (including
warrants or other subscription or purchase rights) in addition to or in lieu of
common stock of the successor or acquiring corporation (“Other Property”), are
to be received by or distributed to the holders of Common Stock of the Company,
then the Holder shall have the right thereafter to receive upon exercise of this
Warrant, the number of shares of common stock of the successor or acquiring
corporation or of the Company, if it is the surviving corporation, and Other
Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a Holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event. In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Company) shall expressly assume the
due and punctual observance and performance of each and every covenant and
condition of this Warrant to be performed and observed by the Company and all
the obligations and liabilities hereunder, subject to such modifications as may
be deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Company) in order to provide for adjustments of Warrant Shares
for which this Warrant is exercisable which shall be as nearly equivalent as
practicable to the adjustments provided for in this Section 11(b). For purposes
of this Section 11(b), “common stock of the successor or acquiring corporation”
shall include stock of such corporation of any class that is not preferred as to
dividends or assets over any other class of stock of such corporation and that
is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities that are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock. The foregoing provisions of
this Section 11(b) shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations or disposition of assets.

 

(c)          Voluntary Adjustment by the Company. The Company may at any time
during the term of this Warrant reduce the then current Exercise Price to any
amount and for any period of time deemed appropriate by the Board of Directors
of the Company.

 

(d)          Notice of Adjustment. Whenever the number of Warrant Shares or
number or kind of securities or other property purchasable upon the exercise of
this Warrant or the Exercise Price is adjusted, as herein provided, the Company
shall give notice thereof to the Holder, which notice shall state the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Shares (and other
securities or property) after such adjustment, setting forth a brief statement
of the facts requiring such adjustment and setting forth the computation by
which such adjustment was made.

 

 5 

 

 

(e)          Notice of Corporate Action. If at any time:

 

(i)          the Company shall take a record of the holders of its Common Stock
for the purpose of entitling them to receive a dividend or other distribution,
or any right to subscribe for or purchase any evidences of its indebtedness, any
shares of stock of any class or any other securities or property, or to receive
any other right, or

 

(ii)         there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,

 

(iii)        there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company;

 

then, in any one or more of such cases, the Company shall give to Holder (i) at
least 10 days’ prior written notice of the date on which a record date shall be
selected for such dividend, distribution or right or for determining rights to
vote in respect of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, liquidation or winding up, and (ii)
in the case of any such reorganization, reclassification, merger, consolidation,
sale, transfer, disposition, dissolution, liquidation or winding up, at least 10
days’ prior written notice of the date when the same shall take place. Such
notice in accordance with the foregoing clause also shall specify (i) the date
on which any such record is to be taken for the purpose of such dividend,
distribution or right, the date on which the holders of Common Stock shall be
entitled to any such dividend, distribution or right, and the amount and
character thereof, and (ii) the date on which any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their Warrant Shares for securities or other property
deliverable upon such disposition, dissolution, liquidation or winding up. Each
such written notice shall be sufficiently given if addressed to Holder at the
last address of Holder appearing on the books of the Company and delivered in
accordance with Section 13(d). Failure to provide any notice called for by this
Section 13(d) shall not affect the validity or effectiveness of any action or
transaction for which notice was not given.

 

12.           Authorized Shares. The Company covenants that during the period
the Warrant is outstanding, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of the
Warrant Shares upon the exercise of any purchase rights under this Warrant. The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the trading market upon
which the Common Stock may be listed.

 

 6 

 

 

13.           Miscellaneous.

 

(a)          Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof.

 

(b)          Restrictions. The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.

 

(c)          Non-waiver and Expenses. No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice Holder’s rights, powers or remedies.
The foregoing notwithstanding, all rights hereunder terminate on the Termination
Date. If any claim or action for breach of this Agreement is asserted by either
party hereto against the other, the non-prevailing party shall pay to the
prevailing party all costs and expenses incurred in such claim or action
including, but not limited to, reasonable attorneys’ fees, including those of
appellate proceedings and incurred in collecting any amounts due or in otherwise
enforcing any of its rights, powers or remedies hereunder.

 

(d)          Notices. Any notice, request or other document required or
permitted to be given or delivered all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile or
email and receipt is confirmed by telephone, (b) the second business day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (c) upon actual receipt by the party to whom such notice is
required to be given. The Holder’s address for such notices and communications
shall be the address of Holder as it appears in the books and records of the
Company.

 

(e)          Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

 

(f)          Remedies. Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive the defense in any action for specific performance that a remedy at law
would be adequate.

 

(g)          Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder. The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.

 

(g)          Amendment. This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.

 

(h)          Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

 

 7 

 

 

(i)          Headings. The headings used in this Warrant are for the convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.

 

[Signatures on next page.]

 

 

 8 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized to be effective February 1, 2018.

 

    VEGALAB, INC.             By: /s/ David Selakovic     Name: David Selakovic
    Title: Chief Executive Officer       Accepted effective February 1, 2018    
      /s/ Jeffry Hill     Jeffry Hill    

 

 9 

 

 

NOTICE OF EXERCISE

 

To: Vegalab, Inc.

 

(1)         The undersigned hereby elects to purchase ________ Warrant Shares of
the Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full.

 

(2)         Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:

 

 

 

 

 

 

The Warrant Shares shall be delivered to the following:

 

 

 

 

 

 

 

(3)         Accredited Investor. The undersigned is an “accredited investor” as
defined in Regulation D under the Securities Act of 1933, as amended.

 

  [PURCHASER]         By:     Name:   Title:         Dated:  

 

 10 

 

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

_____________________________________________________________________ whose
address is

 

____________________________________________________________________________________________

 

____________________________________________________________________________________________

 

Dated:   _______________________, _______       Holder's Signature:  
________________________________       Holder's Address:  
________________________________           ________________________________

 

Signature Guaranteed: ___________________________________________

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

 11 

 